Citation Nr: 0404144	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  03-08 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel
INTRODUCTION

The veteran served on active military duty from April 1941 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Cleveland, Ohio.  In that decision, the RO denied the issues 
of entitlement to service connection for hearing and 
tinnitus.  

(The issue of entitlement to service connection for tinnitus 
will be discussed in the Remand portion of this decision.)  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The veteran's hearing loss is not associated with 
service.  


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  VA regulations have also been 
revised as a result of these changes and is effective from 
November 9, 2000, except that the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii) apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001).  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and Charles v. Principi, 16 Vet. App. 370 (2002).  In 
July 2001 and August 2002 letters as well as the statement of 
the case furnished in February 2003, the RO informed the 
veteran of the specific provisions of the VCAA, the criteria 
used to adjudicate the service connection claim on appeal, 
the type of evidence needed to substantiate this issue, as 
well as the specific information necessary from him.  

In this regard, the Board acknowledges a recent decision of 
the United States Court of Appeals for Veterans Claims 
(Court) which stipulates that the agency of original 
jurisdiction (AOJ) must provide such notice to a service 
connection claimant before an initial unfavorable decision is 
made on his/her claim.  Pelegrini v. Principi, No. 01-944 
(January 13, 2003), p. 13.  In the present case, the veteran 
filed his claim for service connection for hearing loss in 
June 2001.  In the following month, the RO furnished the 
veteran a letter which provided him with the necessary 
notification requirements of the VCAA.  The Board concludes, 
therefore, that the veteran has not been prejudiced by any 
notification errors.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained 
available and relevant post-service treatment records 
adequately identified by the veteran.  Also during the 
current appeal, the veteran has been accorded a pertinent VA 
examination.  

In this regard, the Board notes that, in the substantive 
appeal which was received at the RO in March 2003, the 
veteran asserted that his current VA physician had stated 
that the veteran's hearing loss "is at least as likely as 
not service related."  As the Board will discuss in the 
following decision, records of VA medical care that the 
veteran has received have been obtained and associated with 
his claims folder.  Importantly, however, none of these 
recent reports include such a medical opinion.  

Further, at the personal hearing subsequently conducted 
before the undersigned Veterans Law Judge at the RO in May 
2003, the veteran testified that, during the first ten years 
after his discharge from active military duty, he received 
audiological treatment from a private physician.  Hearing 
transcript (T.) at 13-14.  According to subsequent testimony 
at the personal hearing, however, the veteran noted that this 
doctor had retired and that all of his records had been 
destroyed.  T. at 18-19.  

Factual Background

Service medical records indicate that, in October 1941, the 
veteran received right ear treatment, which included drops.  
The separation examination, which was conducted in October 
1945, demonstrated that the veteran's ears were normal and 
that his hearing acuity (by whispered voice testing) was 
15/15 bilaterally.  

According to the report of a VA examination conducted in May 
1948, the veteran was able to hear in both ears ordinary 
conversation from a distance of 20 feet.  This distance was 
the highest one tested.  These audiological results were 
confirmed at a VA examination subsequently conducted in May 
1950.  

An October 1961 medical report notes that the veteran's 
history includes periodic treatment for bilateral chronic 
catarrhal otitis media since November 1946.  

In January 2002, the veteran underwent a VA audiological 
examination at which time he asserted that he was exposed to 
frequent small arm fire during military training in 1941 as 
well as some loud artillery noises when he drove military 
vehicles during his active duty.  He further claimed that, as 
a result of this in-service noise exposure, he developed 
hearing impairment.  In particular, he noted that he had 
difficulty hearing and comprehending his wife when she does 
not look directly at him and conversing while shopping.  

An audiological evaluation demonstrated the following 
puretone results:  35 decibels at 500 Hertz, 35 decibels at 
1000 Hertz, 35 decibels at 2000 Hertz, 60 decibels at 
3000 Hertz, and 70 decibels at 4000 Hertz in the veteran's 
right ear as well as 20 decibels at 500 Hertz, 35 decibels at 
1000 Hertz, 25 decibels at 2000 Hertz, 35 decibels at 
3000 Hertz, and 50 decibels at 4000 Hertz in his left ear.  
Speech recognition scores were 80% correct in the veteran's 
right ear and 92% correct in his left ear.  

The examiner diagnosed mild to moderate sensorineural hearing 
loss bilaterally and explained that the results of the 
audiological tests did not indicate that medical follow-up 
treatment was necessary.  Additionally, the examiner 
expressed his opinion that the veteran's hearing loss is 
"more than likely not related to anything that occurred in . 
. . service."  The examiner, who had reviewed the veteran's 
claims folder, cited the absence of any appreciable hearing 
loss in the service medical records or in the post-service 
medical reports until "fairly recently" as well as his long 
history of occasional exposure to loud noise.  

A VA outpatient treatment record dated in September 2002 
indicates that the veteran's active problems include, in 
pertinent part, hearing loss.  At that time, the veteran 
reported that, since service, his hearing impairment has 
worsened and that he "wants to get along without [a] hearing 
aid as long as he can."  According to records of outpatient 
treatment and evaluation that the veteran has received at the 
local VA mental health clinic between September and October 
2002 as well as the report of the VA psychological evaluation 
conducted in December 2002, his Axis III diagnoses include 
hearing loss.  

At the May 2003 personal hearing conducted at the RO before 
the undersigned Veterans Law Judge, the veteran testified 
that he incurred a hearing loss disability as a result of his 
combat service, which included exposure to noise such as 
explosions and artillery firings.  See, T. at 8-16.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system becomes manifest to a degree of at least 10 percent 
within one year from the date of termination of service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such a disorder during the period of service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2003).  

Throughout the current appeal, the veteran has asserted that 
he developed a hearing loss disability as a result of his 
in-service combat duties, which included exposure to noise 
such as explosions and artillery firings.  See, T. at 8-16.  
In this regard, the Board acknowledges that the service 
personnel records indicate that the veteran was awarded the 
Combat Infantryman Badge as well as the Purple Heart.  

For veterans who engaged in combat with the enemy during 
active service, the regulations provide that "the Secretary 
shall accept as sufficient proof of  
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence of 
aggravation in such service..."  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2003).  The Court has clarified 
that the term 'service connection' is used in section 1154(b) 
to refer to proof of incurrence or aggravation, rather than 
to the legal standard for entitlement to payments for 
disability.  Velez v. West, 11 Vet. App. 148, 153 (1998).

The Federal Circuit has held that, while § 1154(b) does not 
create a statutory presumption that a combat veteran's 
alleged disease or injury is service-connected, it does 
considerably lighten the burden on the veteran who seeks 
benefits for an allegedly service-connected disease or injury 
and who alleges that the disease or injury was incurred in, 
or aggravated by, combat service.  Collette v. Brown,  
82 F. 3d 389, 392 (1996) (citations omitted).  The Court in 
Kessel explained that the provision of this section does not 
provide a substitute for medical nexus evidence, but rather 
serves only to reduce the evidentiary burden for combat 
veterans with respect to the submission of evidence of 
incurrence or aggravation of an injury or disease in service.  
Kessel v. West, 13 Vet. App. 9, 16-19 (en banc) (citations 
omitted) (overruling Arms v. West, 12 Vet. App. 188 (1999), 
to the extent that the decision might be read as establishing 
by holding or implying in dicta that once a combat veteran 
has established 'service connection' under 1154(b), his claim 
may only be denied if the evidence to the contrary rises to 
the level of "clear and convincing" evidence).

As the Board has noted in this decision, the service medical 
records are negative for complaints of, treatment for, or 
findings of hearing impairment.  In fact, the service 
separation examination, which was conducted in October 1945, 
demonstrated that the veteran's hearing acuity (by whispered 
voice testing) was 15/15 bilaterally.  

The first competent evidence of a hearing loss disability is 
dated in January 2002, when the veteran underwent a VA 
audiological examination.  The report of this evaluation 
includes a diagnosis of mild to moderate sensorineural 
hearing loss bilaterally.  The puretone threshold results 
from this evaluation represent a bilateral hearing loss 
disability as contemplated by VA.  See, 38 C.F.R. § 3.385 
(2003).  Subsequent VA medical records dated from September 
to October 2002 confirm the diagnosis of hearing loss.  

The examiner who conducted the VA audiological examination in 
January 2002 and who had access to the veteran's claims 
folder at that time expressed his opinion that the veteran's 
hearing loss is "more than likely not related to anything 
that occurred in . . . service."  In support of this medical 
conclusion, the examiner cited the absence of any appreciable 
hearing loss in the service medical records or in the 
post-service medical reports until "fairly recently" as 
well as his long history of occasional exposure to loud 
noise.  

Though the veteran claims that a physician told him that his 
hearing loss was related to service, this is not borne out in 
the clinical data that has been obtained.  Hearsay medical 
evidence, as transmitted by layperson, is of limited 
probative value.  The connection between what a physician 
said and layperson's account of what he purportedly said is 
simply too attenuated and inherently unreliable to constitute 
medical evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

Based on these relevant medical records, therefore, the Board 
concludes that the veteran has a current diagnosis of hearing 
loss.  In addition, the Board finds that a clear 
preponderance of the medical evidence demonstrates that this 
condition is not related to the veteran's active military 
duty.  Consequently, service connection for hearing loss is 
not warranted.  


ORDER

Service connection for hearing loss is denied.  




REMAND

During the pendency of the current appeal for service 
connection for tinnitus, there was a substantial change in 
the law.  As the Board noted in the previous portion of this 
decision, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and to 
complete his/her claim(s).  38 U.S.C.A. §§ 5102 and 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); and Charles 
v. Principi, 16 Vet. App. 370 (2002).  Such notification 
includes informing the appellant and his/her representative 
of the VCAA, the criteria used to adjudicate the appealed 
claim(s), the type of evidence needed to substantiate the 
issue(s), as well as the specific type of information 
necessary from the appellant.  

In addition, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate his/her 
claim(s).  This particular duty includes the responsibility 
of obtaining all available service medical records and 
relevant post-service treatment records adequately identified 
by the appellant as well as the scheduling of the appellant 
for pertinent VA examinations.  

A complete and thorough review of the claims folder in the 
present case indicates that the statement of the case which 
was furnished to the veteran in February 2003 included the 
specific provisions of the VCAA.  Significantly, however, the 
veteran has not been informed of the type of evidence needed 
to substantiate the issue of entitlement to service 
connection for tinnitus or the specific type of information 
necessary from him.  

Furthermore, records of treatment that the veteran has 
received from the VA Medical Center in Cleveland, Ohio until 
October 2002 have been obtained and associated with his 
claims folder.  In view of the need to remand the veteran's 
claim for service connection for tinnitus to accord the RO an 
opportunity to comply with the notification requirements of 
the VCAA, the Board believes that the RO should also attempt 
to procure any available and more recent records of medical 
care that the veteran has received from this facility.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should review the claims file 
and ensure that, with regard to the claim 
of entitlement to service connection for 
tinnitus, all VCAA notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  Particularly, the RO 
must notify the veteran of the applicable 
provisions of the VCAA, including what 
evidence is needed to support his claim, 
what evidence VA will develop, and what 
evidence the veteran must furnish.

2.  In addition, the RO should obtain the 
veteran's complete clinical records 
relating to any tinnitus treatment that 
he has received at the Cleveland VAMC 
since October 2002.  All such available 
records, not previously procured, should 
be associated with the claims folder.  

3.  The RO should then re-adjudicate the 
issue of entitlement to service 
connection for tinnitus.  If the decision 
remains in any way adverse to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issue currently on appeal as well as a 
summary of the evidence received since 
the issuance of the statement of the case 
in February 2003.  An appropriate period 
of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



